***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 MARY DOE ET AL. v. DEPARTMENT OF MENTAL
  HEALTH AND ADDICTION SERVICES ET AL.
                 (AC 40190)
                          Elgo, Bright and Moll, Js.

                                    Syllabus

The plaintiffs, M and her conservator, J, brought this action against the
    defendants for alleged violations of the patients’ bill of rights (§ 17a-
    540 et seq.) in connection with M’s treatment and confinement at the
    defendant forensic psychiatric hospital. The plaintiffs claimed, inter
    alia, that M’s commitment as the only woman in an otherwise all male
    maximum security unit at the hospital was a per se violation of the
    patients’ bill of rights, and violated her right to ‘‘humane and dignified
    treatment’’ pursuant to § 17a-542. The trial court rendered judgment
    in favor of the defendants, from which the plaintiffs appealed to this
    court. Held:
1. The trial court properly concluded that the civil commitment of M, as
    the only woman in an otherwise all male maximum security unit at
    the hospital, was not a per se violation of the patients’ bill of rights;
    notwithstanding the remedial purpose and significant provisions of the
    patients’ bill of rights, it does not mandate that committed patients be
    subject to categorical gender segregation, the plaintiffs failed to provide
    any authority in support of their claim that the placement of M in the
    subject unit was per se inhumane and undignified solely because the
    unit housed only men at the time that she was placed there for treatment,
    and this court declined to hold that dual gender confinement in the unit
    was per se inhumane and undignified, as it would have been imprudent
    for this court to graft, by judicial fiat, an unqualified mandate onto the
    patients’ bill of rights where no such rule exists, the legislature could
    have imposed such a rule but has not done so, whether such a placement
    violates the patients’ bill of rights is necessarily contingent on the factual
    circumstances, including the reasons for the placement, and the imposi-
    tion of a per se rule would be inconsistent with the purpose of the
    patients’ bill of rights, which was intended to remedy the then prevailing
    conditions of our mental health institutions and to ensure the fair treat-
    ment of patients by, in part, imposing a mandatory requirement of a
    specialized treatment plan.
2. The plaintiffs could not prevail on their claim that the trial court improperly
    applied the standard outlined in Mahoney v. Lensink (213 Conn. 548)
    to determine that the defendants’ treatment of M while she was commit-
    ted to the maximum security unit did not violate her right to humane
    and dignified treatment under § 17a-542: contrary to the claim of the
    plaintiffs, Mahoney makes clear that the right to a specialized treatment
    plan is part of, and not severable from, the right to humane and dignified
    treatment and, thus, the standard for a violation of § 17a-542, as outlined
    by Mahoney, is not only applicable to a claim that there was a failure
    to develop a specialized treatment plan, but also is applicable to a
    claim that the patient did not receive humane and dignified treatment;
    accordingly, the trial court properly applied the Mahoney standard to
    conclude that the defendants’ treatment of M was not inhumane and
    undignified, as the defendants’ treatment plan was permissible and rea-
    sonable in view of the severity and resistant nature of M’s medical
    condition and in light of her diagnosis, the defendants made a good
    faith effort to remedy M’s hygiene in that they assigned her to the only
    room with a half bathroom, offered her privacy when she needed to
    take a shower in the unit, and brought her special toilet articles, the
    defendants made a good faith effort to engage M in activities outside
    the unit, where she would be able to socialize with other female patients,
    and in view of M’s prior history of secreting sharp items and the manda-
    tory policy of the hospital, two strip searches of M that were conducted,
    although traumatizing, were a permissible and reasonable part of her
    treatment.
      Argued December 10, 2018—officially released March 12, 2019
                     Procedural History

   Action to recover damages for the defendants’ alleged
violations of the patients’ bill of rights in connection
with the named plaintiff’s treatment and confinement at
a forensic psychiatric hospital, brought to the Superior
Court in the judicial district of Litchfield and tried to
the court, Schuman, J.; judgment in favor of the defen-
dants, from which the plaintiffs appealed to this
court. Affirmed.
  Lisa M. Vincent, for the appellants (plaintiffs).
  Ralph E. Urban, assistant attorney general, for the
appellees (defendants).
                           Opinion

   BRIGHT, J. The plaintiffs, Mary Doe and her conser-
vator Jane Doe,1 appeal from the judgment of the trial
court, rendered after a trial to the court, in favor of
the defendants, the Department of Mental Health and
Addiction Services, Connecticut Valley Hospital, and
Whiting Forensic Division of Connecticut Valley Hospi-
tal (Whiting). On appeal, the plaintiffs claim that the
court improperly (1) concluded that the commitment
of Mary Doe, as the only woman in an otherwise all
male maximum security unit at a forensic psychiatric
hospital, was not a per se violation of the statutory bill
of rights for psychiatric patients (patients’ bill of rights);
see General Statutes §§ 17a-540 through 17a-550; and
(2) applied the standard outlined by Mahoney v. Len-
sink, 213 Conn. 548, 565–68, 569 A.2d 518 (1990), to
determine that the defendants’ treatment of Mary Doe
while she was committed to the maximum security unit
had not violated her right to ‘‘humane and dignified
treatment’’ under § 17a-542. We affirm the judgment of
the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of this
appeal. Mary Doe was born in 1970, and she was raised
by her great aunt because her parents essentially were
absent from her early life. Mary Doe’s childhood and
adolescence were ‘‘chaotic, unpredictable, and danger-
ous, often requiring intensive mental health treatment
and containment.’’ She was raped when she was eleven
or twelve years old, and she may have been subject to
another incident of sexual abuse thereafter. Between
the ages of twelve and nineteen, Mary Doe committed
physical acts of violence against a male student, two
teenage girls, and her family members. She subse-
quently was diagnosed with ‘‘schizophrenia, paranoid
type,’’ and, at age nineteen, she was admitted to Con-
necticut Valley Hospital for the first time. Over the
next twenty years, Mary Doe committed seventy-nine
reported assaults, some of which were ‘‘very serious,’’
involving ‘‘dangerous instruments,’’ such as ‘‘knives,
plastic utensils, a broken CD, and broken radio anten-
nae.’’ In connection with these incidents, Mary Doe
was arrested numerous times ‘‘and then examined and
treated for lack of competency to stand trial.’’ In 2007,
Jane Doe became Mary Doe’s conservator.
   Between 1992 and 2008, Mary Doe intermittently was
committed to Whiting, which is the only forensic psychi-
atric hospital in Connecticut. Whiting has a capacity of
‘‘somewhere between [ninety-one] and 110 beds.’’ While
committed between 1992 and 2008, Mary Doe ‘‘exhib-
ited difficult behaviors such as paranoid delusions,
resistance to taking medications, poor hygiene and lack
of showering, making crude comments and accusations
about sex, urinating in common areas, throwing liquids
and other items, hoarding of items, and, at least at one
point, expressing a suicidal intent.’’
   In 2008, Mary Doe involuntarily was committed pur-
suant to an order of the Probate Court and, conse-
quently, she was placed in unit 6 at Whiting on
December 24, 2008. Unit 6 is a maximum security unit
with an approximate capacity of twelve persons. Unit
6 is a ‘‘highly specialized section for patients,’’ like Mary
Doe, ‘‘who had a history of trauma, psychotic episodes,
and serious impairment. No other unit at Whiting could
provide such treatment.’’ Her admission diagnosis
included, among other things, ‘‘schizophrenia, paranoid
type, post-traumatic stress disorder, borderline intellec-
tual functioning, type two diabetes, [and] seizure disor-
der . . . .’’ Mary Doe resided in unit 6 until January
30, 2011, when she was discharged from Whiting and
began living in Jane Doe’s residence with supervision
from the staff of Community Systems, Inc. (Community
Systems). After she assaulted Jane Doe’s husband and
two Community Systems staff members, Mary Doe
involuntarily was committed pursuant to an order of
the Probate Court. Mary Doe then resided in unit 6 from
April 6, 2011 through May 18, 2012. Thereafter, Mary
Doe again was discharged from Whiting and, after
approximately four years, she returned to Whiting,
where she currently resides.2 Mary Doe was the only
female who resided in unit 6 during the operative peri-
ods between 2010 and 2012.
   On April 23, 2013, the plaintiffs, pursuant to § 17a-
550,3 filed the present civil action against the defendants
seeking monetary damages. In the operative amended
complaint, dated June 15, 2014, the plaintiffs alleged
that the defendants were responsible for the ‘‘diagnosis,
observation, or treatment of persons with psychiatric
disabilities . . . .’’ They also alleged, in relevant part,
that from April 25, 2010 through January 29, 2011,4 and
from April 6, 2011 through May 18, 2012, the defendants’
placement of Mary Doe in the otherwise all male unit
6, as well as the defendants’ treatment of Mary Doe
while in unit 6, caused the ‘‘dehumanization and degra-
dation’’ of Mary Doe in violation of § 17a-542.
   On February 17, 2017, after a three day trial, the court
issued a memorandum of decision in which it rendered
judgment in favor of the defendants on the plaintiffs’
complaint. The court concluded that the placement of
Mary Doe in the otherwise all male unit 6 was not a
per se violation of her right to humane and dignified
treatment pursuant to the patients’ bill of rights. The
court also concluded, pursuant to the standard set forth
in Mahoney v. Lensink, supra, 213 Conn. 565–68, that
the treatment of Mary Doe while she was confined in
unit 6 was not inhumane and undignified in violation
of § 17a-542.5 This appeal followed. Additional facts will
be set forth as necessary.
 Before turning to the merits of the plaintiffs’ claims,
we briefly set forth the applicable standard of review.
‘‘The scope of our appellate review depends upon the
proper characterization of the rulings made by the trial
court. To the extent that the trial court has made find-
ings of fact, our review is limited to deciding whether
such findings were clearly erroneous. When, however,
the trial court draws conclusions of law, our review is
plenary and we must decide whether its conclusions
are legally and logically correct and find support in the
facts that appear in the record.’’ (Internal quotation
marks omitted.) Sun Val, LLC v. Commissioner of
Transportation, 330 Conn. 316, 325–26, 193 A.3d 1192
(2018); Hartford v. CBV Parking Hartford, LLC, 330
Conn. 200, 214, 192 A.3d 406 (2018) (‘‘[w]hether the trial
court applied the proper legal standard is subject to
plenary review on appeal’’). On appeal, the plaintiffs
do not contest any of the factual findings of the court;
instead, their claims challenge the court’s conclusions
of law and application of the proper legal standard.
Accordingly, our review of both of the plaintiffs’ claims
is plenary.
                              I
  The plaintiffs first claim that, contrary to the court’s
conclusion, the defendants’ placement of Mary Doe in
the otherwise all male unit 6 was per se inhumane and
undignified and, thus, constituted a violation of the
patients’ bill of rights. We disagree.
   ‘‘The provisions of the [patients’] bill of rights . . .
are significant. They include not just the protection of
a patient’s personal, property [and] civil rights; General
Statutes § 17a-541; rights to communicate by mail and
telephone and to receive visitors; General Statutes
§§ 17a-546 and 17a-547; and qualified rights to refuse
the administration of medication and certain treatment;
General Statutes § 17a-543; but also include a positive,
meaningful right to treatment, consistent with the
requirements of good medical practice, in other words,
not only basic custodial care but also an individualized
effort to help each patient by formulating, administering
and monitoring a specialized treatment plan as
expressly mandated by [§ 17a-542].’’ (Footnote omitted;
internal quotation marks omitted.) State v. Anderson,
319 Conn. 288, 315–16, 127 A.3d 100 (2015). These provi-
sions ‘‘illuminate the breadth of the legislative concern
for the fair treatment of mental patients.’’ Mahoney v.
Lensink, supra, 213 Conn. 556, 559 (patients’ bill of
rights ‘‘was intended to remedy the then prevailing con-
ditions at state mental health facilities’’). In particular,
the plaintiffs rely on § 17a-542, which provides in rele-
vant part: ‘‘Every patient treated in any facility for treat-
ment of persons with psychiatric disabilities shall
receive humane and dignified treatment at all times,
with full respect for his personal dignity and right to
privacy. Each patient shall be treated in accordance
with a specialized treatment plan suited to his disor-
der. . . .’’
   Notwithstanding the remedial purpose and signifi-
cant provisions of the patients’ bill of rights, it does not
mandate that committed patients be subject to categori-
cal gender segregation. Further, the plaintiffs fail to
direct us to any precedent that supports their con-
tention that the placement of Mary Doe in unit 6 was
per se inhumane and undignified solely because the
unit housed only men at the time that she was placed
there for treatment, and we are aware of none. The
plaintiffs recognize this deficiency, but, nevertheless,
they advocate that this court hold, as a matter of law,
that the placement of a female in an otherwise all male
maximum security unit at a forensic psychiatric hospital
is per se inhumane and undignified and, thus, consti-
tutes a violation of the patients’ bill of rights. We decline
to do so for the following reasons.
  First, it would be imprudent for this court to graft,
by judicial fiat, an unqualified mandate onto the
patients’ bill of rights where no such rule exists. ‘‘We
are not in the business of writing statutes; that is the
province of the legislature. Our role is to interpret stat-
utes as they are written. . . . [We] cannot, by [judicial]
construction, read into statutes provisions [that] are
not clearly stated.’’ (Internal quotation marks omitted.)
Thomas v. Dept. of Developmental Services, 297 Conn.
391, 412, 999 A.2d 682 (2010). If the legislature wanted
to impose an absolute rule mandating the gender segre-
gation of patients committed to a maximum security
unit at a psychiatric hospital, it could have done so. In
the absence of such a mandate, we decline to hold that
dual gender confinement in unit 6 is a per se violation
of the patients’ bill of rights.
   Second, the humane and dignified treatment standard
cannot be reduced to a bright line rule in this context.
When asked at oral argument before this court to articu-
late the confines of the proposed per se rule, the plain-
tiffs’ counsel agreed that coed housing of patients, by
itself, is not a per se violation of the statute. Other than
saying that a single woman in a ward with more than one
man is impermissible, counsel was unable to articulate
sufficiently the female to male ratio that would consti-
tute a per se violation. In addition, counsel pointed to
other factors, such as whether the unit was locked and
whether there were sufficient bathroom facilities for
each sex, as affecting the determination of whether the
housing is ‘‘per se’’ illegal. These responses, as well as
the plaintiffs’ reliance on the fact that Mary Doe, as a
victim of sexual assault, was particularly afraid of vio-
lent men, like those housed in unit 6, demonstrate the
necessity for a fact intensive inquiry to determine
whether the placement of a female in an otherwise
all male ward constitutes inhumane and undignified
treatment. Whether such a placement is violative of the
patients’ bill of rights is necessarily contingent on the
factual circumstances, including the reasons for place-
ment in unit 6, the treatment capabilities of unit 6,
available alternatives to unit 6, the patient’s psychologi-
cal history, and the patient’s specific conditions of con-
finement in unit 6. Furthermore, a per se rule is
incompatible with the standard applicable to determin-
ing whether the patients’ bill of rights has been violated,
which, as described in part II of this opinion, is at least
partially dependent on whether the ‘‘treatment plan was
permissible and reasonable in view of the relevant
information available . . . .’’ (Emphasis added.)
Mahoney v. Lensink, supra, 213 Conn. 566.
   Third, the imposition of the plaintiffs’ per se rule
would be inconsistent with the purpose of the patients’
bill of rights. As outlined previously in this opinion, the
patients’ bill of rights was intended to remedy the then
prevailing conditions of our mental health institutions
and to ensure the fair treatment of mental patients by, in
part, imposing a mandatory requirement of a specialized
treatment plan. See id., 565–68. If, as the plaintiffs pro-
pose, a female may never be placed in unit 6 with all
males, regardless of circumstance, that restriction
would narrow the treatment options available to
females.6 As a result, the proposed per se rule would
prohibit the assignment of a female to an otherwise all
male unit 6, even if that assignment is a component of
the most appropriate specialized treatment plan. Fur-
thermore, the per se rule potentially would have a nega-
tive impact on the fair treatment of other patients
confined at Whiting, who also are entitled to humane
and dignified treatment as part of a specialized treat-
ment plan, if the defendants are constrained from relo-
cating a patient with dangerous propensities, like Mary
Doe, to unit 6.
  On the basis of the foregoing, we reject the plaintiffs’
proffered per se rule and, accordingly, conclude that the
court properly determined that the civil commitment
of Mary Doe, as the only woman in an otherwise all
male maximum security unit at a forensic psychiatric
hospital, was not a per se violation of the patients’ bill
of rights.
                             II
   The plaintiffs also claim that the court improperly
applied the standard outlined by Mahoney v. Lensink,
supra, 213 Conn. 565–68, to determine that the defen-
dants’ treatment of Mary Doe while she was committed
to the maximum security unit did not violate her right
to ‘‘humane and dignified treatment’’ under § 17a-542.
In particular, the plaintiffs argue that the standard artic-
ulated by Mahoney is inapplicable to their claim, which
relies solely on the mandate of § 17a-542 that patients
receive ‘‘humane and dignified treatment,’’ because they
assert that Mahoney considered only the purportedly
distinct mandate of § 17a-542 that a patient ‘‘be treated
in accordance with a specialized treatment plan suited
to his disorder.’’ They argue that the court erred in
applying Mahoney to their humane and dignified treat-
ment claim. We disagree.
   In Mahoney, our Supreme Court considered, in rele-
vant part, whether the plaintiffs’ complaint sufficiently
stated ‘‘a cause of action for deprivation of the right to
humane and dignified treatment that [General Statutes]
§ 17-206c, [now § 17a-542],7 guarantees to every patient
in state mental hospitals.’’ (Footnote added; internal
quotation marks omitted.) Id., 562. In making that deter-
mination, our Supreme Court began with an examina-
tion of the relevant statutory language and recognized
that ‘‘[s]ince the legislature chose not to attach a statu-
tory definition to the phrase ‘humane and dignified
treatment,’ we must interpret this language in light of
the established canons of statutory construction.’’ Id.,
563. After reviewing a report composed by a task force,
our Supreme Court concluded that ‘‘[i]n its adoption of
a statutory right to humane and dignified treatment,
the legislature intended to afford patients a meaningful
right to treatment, consistent with the requirements of
good medical practice.’’ Id., 565. The court, relying on
several medical treatises, held that ‘‘[m]eaningful treat-
ment . . . requires not only basic custodial care but
also an individualized effort to help each patient by
formulating, administering and monitoring a ‘special-
ized treatment plan’ as expressly mandated by § 17-
206c.’’ Id.
   Our Supreme Court then pronounced the following
standard applicable to claims alleging a violation of
§ 17-206c: ‘‘The statutory responsibility for the formula-
tion and subsequent monitoring of an appropriate treat-
ment plan for each patient does not, however,
encompass a guarantee that the treatment plan will
invariably produce the desired results. A poor outcome
may occur despite the best possible medical practice.
. . . The standard for determining whether the provi-
sions of § 17-206c have been violated thus cannot
depend on the outcome of treatment. . . .
   ‘‘To recover for a violation of the statute, a plaintiff
must prove, as the statute prescribes . . . that the con-
ditions of his hospitalization were statutorily deficient.
The plaintiff must allege and prove that the hospital
failed initially to provide, or thereafter appropriately
to monitor, an individualized treatment suitable to his
psychiatric circumstances. In assessing whether the
plaintiff has met his burden of proof, the trier of fact
must inquire not whether the hospital has made the
best decision possible but rather whether its treatment
plan was permissible and reasonable in view of the
relevant information available and within a broad range
of discretion. . . . The issue, under § 17-206c is
whether the hospital made good faith efforts to improve
the patient’s mental health and not whether it suc-
ceeded in fulfillment of this goal.’’ (Citations omitted;
footnotes omitted.) Id., 565–67.
   The plaintiffs interpret the foregoing standard out-
lined by Mahoney as applicable only to the right to a
specialized treatment plan, which is set forth in the
second sentence of § 17a-542, and not applicable to the
right to humane and dignified treatment, which they
claim is a separate and independent obligation set forth
in the first sentence of § 17a-542. We disagree.
   The first two sentences of § 17a-542 provide: ‘‘Every
patient treated in any facility for treatment of persons
with psychiatric disabilities shall receive humane and
dignified treatment at all times, with full respect for his
personal dignity and right to privacy. Each patient shall
be treated in accordance with a specialized treatment
plan suited to his disorder.’’ The language of the first
sentence makes clear that all psychiatric patients are
entitled to humane and dignified treatment for their
disabilities. The second sentence then provides that
such treatment must be pursuant to a specialized treat-
ment plan. Thus, the two sentences work in concert to
create a single requirement—the creation of a special-
ized treatment plan that is at all times humane and
dignified, with full respect for the patient’s personal
dignity and right to privacy. This requirement applies
not only to the medical treatment provided pursuant
to the plan, but also to the custodial setting in which
it is provided.
   Our Supreme Court discussed the unified nature of
the obligation created by § 17a-542 in Mahoney. At the
outset of its analysis, our Supreme Court specifically
stated that it sought to interpret the phrase ‘‘humane
and dignified treatment,’’ as utilized by what is now
§ 17a-542. Id., 563. It then reasoned that the phrase
was intended to mean a ‘‘meaningful right to treatment,
consistent with the requirements of good medical prac-
tice.’’ Id., 565. The court thus confirmed that whether
the patient is treated humanely and with dignity must
be determined in the context of the medical treatment
that the patient receives. The court then made clear
that the patient’s living conditions cannot be divorced
from the medical treatment that the patient receives.
‘‘Meaningful treatment thus requires not only basic cus-
todial care but also an individualized effort to help each
patient by formulating, administering and monitoring a
‘specialized treatment plan’ as expressly mandated by
[§ 17a-542].’’ Id.
   Mahoney thus makes clear that the right to a special-
ized treatment plan is part of, and not severable from,
the right to humane and dignified treatment. This inter-
pretation is bolstered by our Supreme Court’s use of
broad language to outline that the standard is applicable
to ‘‘a violation of the statute,’’ as opposed to precise
language specifically delineating that the standard was
applicable to only one part of the statute. Id., 566; see
also State v. Anderson, supra, 319 Conn. 315–16 (reaf-
firming principles of Mahoney). Accordingly, the stan-
dard for a violation of § 17a-542, as outlined by
Mahoney, is not only applicable to a claim that there
was a failure to develop a specialized treatment plan;
rather, it also is applicable to a claim that the patient
did not receive humane and dignified treatment.
   In the present case, the court considered each of
the plaintiffs’ claims that Mary Doe had not received
humane and dignified treatment. First, the plaintiffs
alleged that Mary Doe ‘‘did not have privacy for hygiene
and other needs, [and] that she suffered from being on
an otherwise all male ward,’’ and, second, the plaintiffs
alleged ‘‘that she was subject to strip searches.’’ The
court made the following findings of fact in connection
with each part of the plaintiffs’ claim.
   As to the first part of their claim, the court found that
Mary Doe periodically would not shower and refused
to shower in other units, ‘‘appeared disheveled’’ and
wore multiple layers ‘‘to conceal her femininity,’’ had
stuffed paper in her ears to muffle the noise from the
unit, and had ‘‘often made sexually oriented remarks,
sometimes inviting the staff to engage in sexual acts
with her, and expressed a fear of men and of being
raped.’’ The court also made findings as to Mary Doe’s
medical condition, including that she ‘‘fell within the
one third of psychosis patients who are resistant to
treatment,’’ and that she ‘‘has a delusional preoccupa-
tion with being raped and murdered regardless of her
setting,’’ which was not caused by her placement in
unit 6, but, rather, is a ‘‘symptom of her schizophrenia
and complicates the sexual trauma she experienced
earlier in her life.’’ (Internal quotation marks omitted.)
Further, the court relied on the testimony of one of
Mary Doe’s psychiatrists that she was ‘‘grossly psy-
chotic, long-term treatment resistant, and the second
most dangerous and one of the most challenging
patients in his thirty year career.’’ (Internal quotation
marks omitted.)
  The court also found that ‘‘[t]he staff at Whiting truly
cared for [Mary Doe] and tried their best to accommo-
date her needs. At first, their primary concern was
admittedly not hygiene but rather [her] safety and the
safety of the staff and other patients. Although it may
have proved difficult to free [Mary Doe] completely of
her fear for her safety, fortunately there was not one
incident of violence against her during the complaint
period. Further, with regard to hygiene, the staff pro-
vided her the only room in the unit with a half bathroom,
offered her privacy when taking a shower in the unit
facility, and even bought her special toilet articles to
entice her to clean herself. There was noise on the
unit, but that noise is perhaps endemic to a maximum
security unit in a psychiatric hospital. The staff tried
to engage [her] in activities outside the unit such as
walking in the courtyard or going to the gym. There,
[Mary Doe] could socialize with other female patients.
[Mary Doe’s] behavior and appearance improved
towards the end of her stays at Whiting. That outcome
is at least partly the result of her treatment.’’ (Footnote
omitted.) Indeed, ‘‘the court did not find a single
instance of bad faith on the part of the defendants.’’
   As to the second part of the plaintiffs’ claim, the
court found that Mary Doe ‘‘was strip searched on two
occasions,’’ at least one of which ‘‘was a traumatic expe-
rience for [her].’’ It also found that ‘‘[w]hile it is hard
to describe any strip search in itself as humane and
dignified, strip searches were a necessary part of [Mary
Doe’s] institutionalization,’’ as mandated by Whiting
policy for all patients who left the institutional grounds
unsupervised. ‘‘Moreover, [Mary Doe] had a prior his-
tory of secreting sharp items—on one occasion
attempting to bring one into the institution—and of
using dangerous items in assaultive attacks. Thus, a
strip search had a particular justification in [Mary Doe’s]
case. Finally, the evidence suggested that female offi-
cers conducted the strip searches of [Mary Doe] and
that no improper conduct by them occurred during
those searches.’’ (Footnotes omitted.) Indeed, on one
occasion, the required strip search was obviated when
agency police accompanied Mary Doe to the hair-
dresser.
  The court then cited Mahoney v. Lensink, supra, 213
Conn. 566–67, for the propositions that ‘‘[t]he standard
for determining whether the provisions of § 17-206c
have been violated thus cannot depend on the outcome
of treatment,’’ and ‘‘[t]he issue, under § 17-206c, is
whether the hospital made good faith efforts to improve
the patient’s mental health and not whether it suc-
ceeded in fulfillment of this goal.’’ (Internal quotation
marks omitted.) The court applied the Mahoney stan-
dard to the foregoing facts and concluded that Mary Doe
was not subject to inhumane and undignified treatment
while committed to unit 6.
   On the basis of these findings, which are uncontested
on appeal, we conclude that the court properly applied
the Mahoney standard to conclude that the defendants’
treatment of Mary Doe was not inhumane and undigni-
fied. The defendants’ treatment plan was permissible
and reasonable in view of the severity and resistant
nature of Mary Doe’s medical condition, which tran-
scends her commitment to unit 6. In light of her diagno-
sis, the defendants made a good faith effort to remedy
Mary Doe’s hygiene in that they assigned her to the
only room with a half bathroom, offered her privacy
when she needed to take a shower in the unit, and
brought her special toilet articles. As for the noise that
is inherent in unit 6 and Mary Doe’s fear of men, the
defendants made a good faith effort by engaging her in
activities outside unit 6, where she would be able to
socialize with other female patients, and, importantly,
there was no incident of violence against her. Further-
more, although the ultimate success of the treatment
is not the touchstone of the Mahoney standard, it is
instructive that Mary Doe’s behavior and appearance
improved toward the end of the periods during which
she was committed to unit 6.
   Likewise, in view of the mandatory Whiting policy
and Mary Doe’s prior history of secreting sharp items,
the two strip searches, although traumatizing, were a
permissible and reasonable part of her treatment. The
court’s findings establish that the defendants made a
good faith effort to diminish this negative effect on
Mary Doe by accompanying her off of the premises,
which obviated the need for a strip search, and by
utilizing female officers to conduct the strip searches
when a search was required. In addition, the court’s
unchallenged findings that the ‘‘staff at Whiting truly
cared for [Mary Doe] and tried their best to accommo-
date her needs,’’ that the defendants’ primary concern
was safety, and that there was no instance of bad faith
on behalf of the defendants, compel the conclusion that
the defendants did not subject Mary Doe to inhumane
and undignified treatment. Therefore, we conclude that
the court properly applied the Mahoney standard to
determine that the defendants’ treatment of Mary Doe
while she was committed to unit 6 did not violate her
right to ‘‘humane and dignified treatment’’ under
§ 17a-542.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The trial court granted the plaintiffs permission to use pseudonyms for
purposes of bringing this action.
   2
     The plaintiffs’ complaint makes no claim regarding Mary Doe’s current
commitment and the trial court made no factual findings regarding her
current commitment; thus, such information is not necessary to a resolution
of the plaintiffs’ claims on appeal.
   3
     General Statutes § 17a-550 provides: ‘‘Any person aggrieved by a violation
of sections 17a-540 to 17a-549, inclusive, may petition the superior court
within whose jurisdiction the person is or resides for appropriate relief,
including temporary and permanent injunctions, or may bring a civil action
for damages.’’
   4
     On March 19, 2014, the court dismissed ‘‘any claim alleged to have
occurred prior to April 25, 2010,’’ as barred by the three year statute of
limitations contained in General Statutes § 52-577. The plaintiffs do not
challenge that ruling in this appeal.
   5
     The court also concluded that the defendants did not violate the special-
ized treatment plan provision of § 17a-542 by failing to create a treatment
plan suitable to Mary Doe’s needs, and that the defendants did not violate
the proscription of § 17a-544 (b) that ‘‘[m]edication shall not be used as a
substitute for [a] habilitation program.’’ Neither of these conclusions is
challenged on appeal.
   6
     Likewise, we recognize the general principle of deference to decisions
made by qualified professionals regarding a patient who has been involun-
tarily committed to a state institution. See Youngberg v. Romeo, 457 U.S.
307, 322–23 and n.29, 102 S. Ct. 2452, 73 L. Ed. 2d 28 (1982) (‘‘there certainly
is no reason to think judges or juries are better qualified than appropriate
professionals in making such decisions’’).
   7
     Although § 17-206c, as interpreted by Mahoney v. Lensink, supra, 213
Conn. 563–68, has been the subject of subsequent technical amendments
and was recodified at § 17a-542, the substantive provisions of § 17-206c
remain materially unchanged from the provisions of § 17a-542.